Ehrlich, Ch. J.
This action is to foreclose a mechanic’s lien, under a building contract, which by its terms makes the architect’s certificate conclusive evidence of the builder’s right to the final judgment.
The architect gave the required certificate, and there was no evidence offered to vitiate or destroy the effect which the contract provided it was to receive, so that by the terms of the contract, and according to the unbroken line of authorities in this state, the plaintiff’s right to recover was clearly established.
We find no error in the rulings, and the judgment appealed from must be affirmed, with costs.
McCarthy, J., concurs.
Judgment affirmed, with costs.